           Case 2:20-cv-00309-APG-VCF Document 24 Filed 09/21/20 Page 1 of 3




 1   MICHELLE D. ALARIE, ESQ.
     Nevada Bar No. 11894
 2   ARMSTRONG TEASDALE LLP
     3770 Howard Hughes Parkway, Suite 200
 3   Las Vegas, Nevada 89169
     Telephone: (702) 678-5070
 4   Facsimile: (702) 878-9995
     malarie@atllp.com
 5
     Attorneys for Plaintiffs Broadcast Music, Inc., Cotillion Music, Inc.,
 6   Terry Stafford Music Co., Sony/ATV Songs LLC d/b/a Sony/ATV Tree
     Publishing, Sony/ATV Songs LLC, and House of Cash, Inc.
 7

 8
                                   UNITED STATES DISTRICT COURT
 9
                                           DISTRICT OF NEVADA
10
11    BROADCAST MUSIC, INC.; COTILLION
      MUSIC, INC.; TERRY STAFFORD MUSIC CO.;                    Case No.: 2:20-cv-00309-APG-VCF
12
      SONY/ATV SONGS LLC d/b/a SONY/ATV TREE
13    PUBLISHING; SONY/ATV SONGS LLC; HOUSE
      OF CASH, INC.,                                            STIPULATION AND ORDER TO
14                                                              DISMISS ENTIRE ACTION WITH
                     Plaintiffs,                                PREJUDICE
15
              vs.
16
      TRM HOSPITALITY LLC d/b/a LEGENDS
17    SPORTS BAR & GRILL and JAMES MURPHY,
      individually,
18
                     Defendants.
19

20

21          IT IS HEREBY STIPULATED AND AGREED by and between Plaintiffs, Broadcast Music,
22   Inc., Cotillion Music, Inc., Terry Stafford Music Co., Sony/ATV Songs LLC d/b/a Sony/ATV Tree
23   Publishing, Sony/ATV Songs LLC, and House of Cash, Inc. (collectively, “Plaintiffs”), by and through
24   their counsel, Armstrong Teasdale LLP, and Defendant James Murphy, proceeding in proper person,
25   to settle and resolve all claims asserted in the above-referenced action, which has been memorialized
26   in a written agreement by and between Plaintiffs, James Murphy, and his company Defendant TRM
27   Hospitality LLC dba Legends Sports Bar & Grill, and therefore, the parties agree that all claims
28   asserted by Plaintiffs against each and every named Defendant in the above-referenced action may be
                                                       1
            Case 2:20-cv-00309-APG-VCF Document 24 Filed 09/21/20 Page 2 of 3




 1   dismissed with prejudice by order of this Court. Each party will bear its own attorney fees and costs
 2   in this matter.
 3     Dated this 21st day of September, 2020.               Dated this 21st day of September, 2020.
 4
       ARMSTRONG TEASDALE LLP                                JAMES MURPHY
 5

 6     By:/s/Michelle D. Alarie                              By:/s/James Murphy
          MICHELLE D. ALARIE, ESQ.                              1119 Pinto Horse Avenue
 7
          Nevada Bar No. 11894                                  Henderson, NV 89052
 8        3770 Howard Hughes Parkway, Suite 200                 Telephone: 702.378.1925
          Las Vegas, Nevada 89169                               Jhm13@cox.net
 9        Telephone: 702.678.5070
          Facsimile: 702.878.9995                               Defendant, in proper person
10        malarie@atllp.com
11
           Attorneys for Plaintiffs
12

13
14                                               ORDER
15
                                                 IT IS SO ORDERED.
16

17                                               UNITED STATES DISTRICT JUDGE
18                                               DATE: Septermber 21, 2020
19

20

21
22

23

24
25

26

27
28

                                                      2
          Case 2:20-cv-00309-APG-VCF Document 24 Filed 09/21/20 Page 3 of 3




                                      CERTIFICATE OF SERVICE
 1
           Pursuant to Fed.R.Civ.P.5(b) and Section IV of District of Nevada Electronic Filing
 2
     Procedures, I certify that I am an employee of ARMSTRONG TEASDALE LLP, and that the
 3
     foregoing document was served:
 4
                  via electronic service to the address(es) shown below:
 5

 6
 7                via the U.S. Postal Service at Las Vegas, Nevada, in a sealed envelope, with first-class
 8                postage prepaid, on the date and to the address(es) shown below:

 9                 James Murphy
                   1119 Pinto Horse Avenue
10
                   Henderson, NV 89052
11                 Jhm13@cox.net
                   Defendant in Proper Person
12

13
14 Date: September 21, 2020                         /s/Simone Ruffin
                                                    An employee of Armstrong Teasdale LLP
15

16

17
18

19

20

21
22

23

24
25

26

27
28

                                                     3
